     Case 3:21-cv-00194-HDM-WGC Document 26 Filed 08/13/21 Page 1 of 3



1     Leigh Goddard, NV Bar No. 6315
      Chelsea Latino, NV Bar No. 14227
2     McDONALD CARANO LLP
      100 W. Liberty St., Tenth Floor
3
      Reno, Nevada 89501
4     (775) 788-2000
      lgoddard@mcdonaldcarano.com
5     clatino@mcdonaldcarano.com

6     Attorneys for Defendant
      Caesars Entertainment, Inc.
7

8
                                  UNITED STATES DISTRICT COURT
9
                                        DISTRICT OF NEVADA
10

11
       CHRISTOPHER P. BURKE, in his                      Case No.: 3:21-cv-00194-HDM-WGC
12     capacity as Bankruptcy Trustee for the
       Bankruptcy Estate of ALIX ANGELA
13     MARTINEZ,
                                                         STIPULATION AND ORDER TO STAY
14                   Plaintiff,                          DISCOVERY PENDING OUTCOME OF
15                                                       RESCHEDULED EARLY NEUTRAL
       v.                                                EVALUATION SESSION
16
       CAESARS ENTERTAINMENT, INC., a                    (First Request)
17     Delaware Corporation,
18                   Defendant.
19                                                 /

20

21           Pursuant to LR IA 6-1, LR IA 6-2, and LR 7-1, Plaintiff Christopher P. Burke, in his

22    capacity as Bankruptcy Trustee for the Bankruptcy Estate of Alix Angela Martinez

23    (“Plaintiff”), and Defendant Caesars Entertainment, Inc. (“Defendant”), by and through

24    their undersigned counsel, hereby stipulate and agree, and respectfully request that the

25    Court stay all discovery in this action, pending the outcome of the Early Neutral

26    Evaluation (“ENE”) session scheduled for September 24, 2021. See ECF No. 24. This

27    is the parties’ first request to stay discovery.

28    ///
     Case 3:21-cv-00194-HDM-WGC Document 26 Filed 08/13/21 Page 2 of 3



1           1.     The ENE was originally scheduled to commence on July 22, 2021 before

2     Magistrate Judge Baldwin. ECF No. 14.

3           2.     The ENE was subsequently rescheduled to August 6, 2021. ECF No. 21.

4           3.     On August 5, 2021, Plaintiff filed an emergency motion to continue the ENE

5     due to the fact that Ms. Martinez was in the hospital. ECF No. 22.

6           4.     At the ENE on August 6, 2021, the Court granted the motion and

7     rescheduled the ENE to September 24, 2021. ECF No. 24. The parties further agreed

8     to exchange information in advance of the ENE by September 7, 2021. See id.

9           5.     Prior to the rescheduling of the ENE, on July 9, 2021, Plaintiff served a First

10    Set of Requests for Production of Documents to Defendant. The current deadline to

11    respond and object to this discovery is August 12, 2021.

12          6.     On July 10, 2021, Plaintiff also noticed the deposition of Defendant on

13    September 11, 2021 pursuant to Fed. R. Civ. P. 30(b)(6). Undersigned counsel have not

14    yet had the opportunity to confer about the 63 matters for examination listed in this

15    deposition notice.

16          7.     Given the timing of the rescheduled ENE and to explore the possibility of

17    settlement without incurring the expense of conducting discovery and discovery motion

18    practice, the parties stipulate, agree, and respectfully request that discovery be stayed

19    pending the outcome of the rescheduled ENE. See also ECF No. 24.

20    ///

21    ///

22    ///

23    ///

24    ///

25    ///

26    ///

27    ///

28    ///

                                                  2
     Case 3:21-cv-00194-HDM-WGC Document 26 Filed 08/13/21 Page 3 of 3



1            8.     If no resolution is reached at the ENE, that parties agree as follows: (a)

2     Plaintiff will re-notice the deposition of Defendant; (b) counsel will confer about the topics

3     of examination; and (c) Defendant will serve any responses and objections to Plaintiff’s

4     First Set of Requests for Production of Documents by October 22, 2021.

5            Dated: August 12, 2021.

6      KEMP & KEMP                                      McDONALD CARANO LLP

7        /s/ James P. Kemp                                /s/ Chelsea Latino
       James P. Kemp                                    Leigh Goddard, NV Bar No. 6315
8
       Nevada Bar No. 006375                            Chelsea Latino, NV Bar No. 14227
9      7435 W. Azure Drive, Suite 110                   100 W. Liberty St., Tenth Floor
       Las Vegas, NV 89130                              Reno, Nevada 89501
10     (702) 258-1183                                   (775) 788-2000
       jp@kemp-attorneys.com                            lgoddard@mcdonaldcarano.com
11                                                      clatino@mcdonaldcarano.com
12
       Attorneys for Plaintiff                          Attorneys for Defendant
13

14

15

16                                                   IT IS SO ORDERED.
17

18                                                   _________________________________
19                                                   UNITED STATES MAGISTRATE JUDGE

20
                                                             August 13, 2021
                                                     DATED: _________________________
21

22

23

24

25

26

27

28

                                                    3
